Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
Claims 1-19, 22 and 23 are pending. Claims 3, 6, 9, 12, 15, and 8 are withdrawn.  Claims 1, 2, 10, 11, and 23 have been amended.  Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, 22 and 23 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramin et al. (US 2004/0241423) and Simon et al. (US 2011/0097366). 
Ramin et al. teach compositions for making up the nails (e.g. abstract).  Ramin et al. teach that the compositions include a first composition comprising particles with a metallic glint (i.e. basecoat), and a second composition comprising a film-forming agent and solvent (i.e. topcoat) (e.g. paragraph 0008-0011).  Ramin et al. teach that the particles have a mirror effect (i.e. mirror pigment) are metallic, and have a shape factor (ratio of greatest dimension to smallest dimension) of greater than or equal to 15, which overlaps with the claimed range of 10 to 100 (e.g. paragraphs 0099-0124). Ramin et al. teach that the particles can be at least partially coated by a layer of another material including polysiloxanes and polyurethane resins (i.e. hydrophobic surface treatment) (e.g. paragraph 0109). Ramin also teach the inclusion of glass platelets covered with a metal layer (e.g. paragraphs 0116-0118).  Ramin et al. teach that the solvent of the topcoat may be water and alcohols (e.g. paragraphs 0147-0150).  Ramin et al. teach that the film-forming agent includes styrenes (e.g. paragraphs 0047, 0048, 0067). Ramin teaches that the second composition must not obstruct the expression of the desired mirror effect (i.e. at least 80% of the mirror properties of the basecoat remain two hours after application of the topcoat) (e.g. paragraph 0168).  Ramin et al. also teach that mixtures of such particles can be used (e.g. paragraphs 0099-0128).  
Ramin et al. do not teach that the thickness of the particles is 5-250 microns. This is made up for by the teachings of Simon et al.
Simon et al. teach cosmetic compositions comprising light reflective particles, including those having a mirror effect (e.g. abstract, paragraph 0070). Simon et al. teach that the compositions can be used for decorating nails (e.g. paragraphs 0004, 0047, 0048, 0171).  Simon et al. teach the reflective particles may be in the form of platelets having a ratio of the longest size to the thickness of greater than or equal to 5, or even 10, or better still 20, and the thickness of the particles in platelet form is between about 0.5 μm and about 5 μm, which overlaps with the claimed ranges (e.g. paragraphs 0068, 0069). Simon et al. also teach the inclusion of particles of glass coated with a metallic layer, wherein the particle is in the form of platelets having a thickness of  between about 0.1 μm and about 25 μm (e.g. paragraph 0087). 
Regarding Claims 1, 2, 7, 8, 10, 11, 13, 14, 16, 17, 22 and 23, it would have been obvious to one of ordinary skill in the art to have included the reflective pigments of Simon et al. in the compositions and kits of Ramin et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as nail compositions having a mirror finish comprising metallic platelet pigments of overlapping size, and one of ordinary skill would have been motivated in order to enhance the decorative appearance of the nail enamel compositions.  In addition, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Regarding Claims 4 and 5, Ramin et al. teach that the metallic particles may include metals powders, including bronze coated with silica (Visionaire) and Sicopearl (i.e. pearlescent agents) (e.g. paragraph 0111, 0120). Ramin et al. do not explicitly teach a ratio of mirror pigment to pearlescent pigment, but do teach the total proportion of particles with a metallic glint is generally greater than or equal to 2% (e.g. paragraph 0128). It would have been obvious to one of ordinary skill in the art at the time of filing to vary the pigment concentrations through routine experimentation to arrive at the ratio of 20:1 to about 1:1 in order to optimize the resulting product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding Claim 19, Ramin et al. teach that the second composition (i.e. topcoat) does not obstruct the mirror effect of the first composition and is translucent, semi-transparent or transparent (e.g. paragraph 0168-0169).  As understood from the definition provided in the Specification in paragraph 0021, a translucent composition would have a haze value below 700 HU.   

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims have been amended to include a narrower particle thickness and aspect ratio which are taught by Simon et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619